DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-15, 24-30, 33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US Pub. 2014/0016620).
Regarding claims 9, 24, 33 and 35, Singh teaches a method for wireless communication by a base station (BS), comprising: receiving a plurality of concurrent uplink transmissions from a user equipment (UE) via a plurality of antenna panels configured with a plurality of corresponding timing advances (“Transmissions in different beam directions performed using a different timing advance value for each direction” in [0057], see also Figure 5 where MS communicating with BS using two beam pair combinations); and transmitting timing information to the UE in a message, wherein the timing information is based on when each of the plurality of uplink transmissions was received by the BS (“the different TA values … based on channel measurements” in [0103]), wherein the timing information is for configuring, for a plurality of antennas panels of the UE, a plurality of timing advances, and wherein at least two of the antenna panels of the UE are configured with different timing advances (“the base station 101 informs the mobile station (i.e., the MS 300 receives a signal from the BS 101 including an indication) of the timing advances corresponding to each of base pairs” in [0076], see also “timing advance values” in Table 1 in [0063]).
Regarding claims 10 and 25, Singh teaches identifying the plurality of uplink transmissions; and determining the timing information based, at least in part, on the identifying (“the different TA values … based on channel measurements” in [0103]).
Regarding claims 11 and 26, Singh teaches the identifying is based on at least one of: a frequency, a spreading code, an identifier, content used for each of the plurality of uplink transmissions, or a combination thereof (“beam index” used in Table 1 in [0063]).
Regarding claims 12 and 27, Singh teaches identifying the plurality of antenna panels of the UE or a plurality of antenna transmit beams of the UE associated with the plurality of uplink transmissions (“the MS includes the hardware capability to be able to generate different beams simultaneously. For example, the MS can be equipped with multiple antenna arrays, each antenna array able to generate an independent beam direction” in [0067]).
Regarding claims 13 and 28, Singh teaches the identifying is based on at least one of: a frequency, a spreading code, an identifier, content used for each of the plurality of uplink transmissions, or a combination thereof (“beam index” used in Table 1 in [0063]).
Regarding claims 14 and 29, Singh teaches the timing information comprises a plurality of timing advance commands (“TA values” in [0104]).
Regarding claims 15 and 30, Singh teaches determining the plurality of timing advance commands to account for timing differences at which the plurality of uplink transmissions were received (“the different TA values … based on channel measurements” in [0103]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. in view of Guo et al. (US Pub. 2018/0084546).
Regarding claim 16, Singh teaches the limitations in claim 9 as shown above.  Singh, however, does not teach the message comprises downlink control information (DCI), a medium access control (MAC) control element (CE), or a radio resource control (RRC) configuration.  Guo teaches the message comprises downlink control information (DCI), a medium access control (MAC) control element (CE), or a radio resource control (RRC) configuration (“TA value is updated by receiving a Timing Advance Command MAC (Medium Access Control) CE (Control Element)” in [0187]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Singh to have the message comprises downlink control information (DCI), a medium access control (MAC) control element (CE), or a radio resource control (RRC) configuration as taught by Guo in order to update the maintained TA values via a control message [0198]. 
Allowable Subject Matter
Claims 1-3, 7, 8, 17-19, 21-23, 31, 32 and 34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art in the record (in particular, US Pub. 2014/0016620 to Singh et al. (hereinafter “Singh”)) does not disclose, with respect to claim 1, receiving timing information determined based on indicated timing information of previously received uplink transmissions associated with a plurality of antenna panels of the UE as claimed.  Rather, Singh teaches configuring a timing advance for each of a plurality of user equipment (UE) antenna panels, wherein at least two of the UE antenna panels are configured with different timing advances (“the base station 101 informs the mobile station (i.e., the MS 300 receives a signal from the BS 101 including an indication) of the timing advances corresponding to each of base pairs” in [0076], see also “timing advance values” in Table 1 in [0063]).  The same reasoning applies to claims 17, 32 and 34 mutatis mutandis.  
Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. In page 12, the applicant argues that claims 9, 24, 33 and 35 recites similar subject matter as claim 1.  The claims 9, 24, 33 and 35 does not recite “receiving timing information determined based on indicated timing information of previously received uplink transmissions associated with a plurality of antenna panels of the UE” as claim 1 does.  In pages 12-13, the applicant argues that the prior art does not teach identifying the plurality of uplink transmissions; and determining the timing information based, at least in part, on the identifying.  Singh teaches using different TA values based on beam pair (see Table 1 in [0063]).  In pages 13-15, the applicant argues that the prior art does not teach identifying the plurality of antenna panels of the UE or a plurality of antenna transmit beams of the UE associated with the plurality of uplink transmissions.  Singh teaches using different TA values based on beam pair (see Table 1 in [0063]).  In pages 15-16, the applicant argues that the prior art does not teach determining the plurality of timing advance commands to account for timing differences at which the plurality of uplink transmissions were received.  Singh teaches using different TA values based on beam pair (see Table 1 in [0063]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414